                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH


    XLEAR, INC., a Utah corporation,                          MEMORANDUM DECISION
                                                              AND ORDER REGARDING
                               Plaintiff,                     CLAIM CONSTRUCTION

    v.                                                        Case No. 2:14-cv-00806-DN

    STS HEALTH, LLC, a Virginia Limited                       District Judge David Nuffer
    Liability Company,

                               Defendant.


           Both parties filed claim construction briefs on February 28, 2017. 1 The parties followed

up with responses to each other’s claim construction brief on April 4, 2017. 2 On April 12, 2017

the parties filed a joint claim construction chart and status report. 3 In the Joint Status Report, the

parties list two terms for claim construction, but agree on the construction of one of them.

Therefore, the only term that remains to be construed is an effective amount. Both parties agree

that a claim construction hearing is not necessary and that the claims can be construed based on

the available briefing. 4 For the reasons below, Plaintiff’s construction of the term “an effective

amount” will be adopted .




1
 Defendant STS Health, LLC’s Claim Construction Brief, docket no. 65, filed Feb. 28, 2017; Plaintiff’s Motion for
Claim Construction, docket no. 67. filed Feb. 28, 2017.
2
 Defendant STS Health, LLC’s Response to Plaintiff Xlear, Inc.’s Claim Construction Brief, docket no. 74, filed
Apr. 4, 2017; Plaintiff’s Xlear, Inc.’s Response to Defendant’s Claim Construction Brief, docket no. 75, filed Apr. 4,
2017.
3
    Joint Claim Construction Chart and Status Report (“Joint Status Report”), docket no. 77, filed Apr. 12, 2017.
4
    Joint Status Report at 2 and 5.
                                                  BACKGROUND

           On November 5, 2014, Plaintiff XLEAR, Inc (“XLEAR”) filed suit against STS Health,

LLC (“STS”) for infringement of United States Patent No. 6,054,143 (“the ‘143 patent”). The

‘143 patent is titled “Xylitol Delivery” and was issued on April 25, 2000. 5 It relates generally to

a method for nasal administration of xylitol. Claim 1, the only independent claim of the ‘143

patent, states:

           1. A method of cleaning the nasopharynx in a human in need of said method
           which comprises nasally administering an effective amount of xylitol/xylose in
           solution. 6

In the parties’ claim construction chart, they list “xylitol/xylose” and “an effective amount” as

the only terms that need construction. 7 The parties have agreed on a construction for

“xylitol/xylose”. 8 Therefore, only the term “an effective amount” needs construction.

           XLEAR argues for the plain and ordinary meaning of “an effective amount”, in light of

the preamble to claim 1. 9 In other words, “an effective amount” is an amount effective to clean

the nasopharynx in a human. STS argues “an effective amount” is between 1% and 64%

xylitol/xylose in solution, based on language from the body of the specification. 10

                                               LEGAL STANDARD

           The claims of a patent “define the invention to which the patentee is entitled the right to

exclude.” 11 Claim terms “are generally given their ordinary and customary meaning,” 12 and a


5
    U.S. Patent No. 6,054,143, at [54] (filed Dec. 23, 1998).
6
    ‘143 Patent at col.4 ll.55-57 (Claim 1).
7
    Joint Status Report at 2.
8
    Id.
9
    Id.
10
     Id.
11
     Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc)(citation and quotation omitted).
12
     Id. (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996)).



                                                                                                              2
court is to determine “the ordinary and customary meaning of undefined claim terms as

understood by a person of ordinary skill in the art at the time of the invention . . . .” 13 “Common

words, unless the context suggests otherwise, should be interpreted according to their ordinary

meaning.” 14

            Claim construction is an issue of law for the court to decide. 15 The starting point for

construing claim terms is the intrinsic evidence (the claims, the patent specification, and the

prosecution history). 16 “In most situations, an analysis of the intrinsic evidence alone will

resolve any ambiguity in a disputed claim term.” 17

            “The construction that stays true to the claim language and most naturally aligns with the

patent’s description of the invention will be, in the end, the correct construction.” 18 Although

claims must be read in light of the specification, limitations from the specification may not be

read into the claims. 19 It is well settled that the invention should not be limited to the specific

examples or preferred embodiment found in the specification. 20

                                                   DISCUSSION

            Typically, the first place to look for help in construing a term is the claims in which the

terms appear. “Other claims of the patent in question … can also be valuable sources of

enlightenment as to the meaning of a claim term.” 21 Claim 7 of the ‘143 patent states:


13
     Felix v. Am. Honda Motor Co., Inc., 562 F.3d 1167, 1177 (Fed. Cir. 2009).
14
     Desper Prods., Inc. v. QSound Labs., Inc., 157 F.3d 1325, 1336 (Fed. Cir.1998).
15
     Markman, 517 U.S. at 384.
16
     Phillips, 415 F.3d at 1313.
17
     Vitronics, 90 F.3d at 1583.
18
     Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998).
19
     See Phillips, 415 F.3d at 1323; Comark Commc’ns. v. Harris Corp., 156 F.3d 1182, 1186 (Fed.Cir.1998).
20
     See Phillips, 415 F.3d at 1323.
21
     Id. at 1314.



                                                                                                             3
            7. The method as defined in claim 1 wherein said xylitol/xylose in aqueous
            solution comprises from one gram to 64 grams of xylitol/xylose in 100 cc or
            solution. 22

This is a dependent claim for xylitol/xylose in 1% to 64% solution. When a dependent claim

includes a particular limitation there is “a presumption that the limitation in question is not

present in the independent claim.” 23 This presumption arises from the desire to avoid construing

some claims redundant. Therefore, there is a presumption that STS’s construction of the term an

effective amount is incorrect. If that construction were to be adopted, claim 7 would be redundant

and unnecessary.

            Another factor to consider in the construction of a claim term is the claim’s preamble.

Typically, the preamble of a claim is not a limitation on that claim. However, courts can

determine that a preamble is a limitation on the claim after a review of the entire patent, “to gain

an understanding of what the inventors actually invented and intended to encompass by the

claim.” 24 One way a preamble can limit an invention is if “it is necessary to give life, meaning,

and vitality to the claim.” 25 However, if the “patentee defines a structurally complete invention

in the claim body”, then the preamble is typically not limiting.

            In claim 1 of the ‘143 patent, the patentee did not lay out a structurally complete

invention in the claim body. To understand what “an effective amount” is, we need to understand

what effect is the target of the effective amount. The language in the claim body states,

“…nasally administering an effective amount of xylitol/xylose in solution”. 26 There is no




22
     ‘143 Patent at col.5 ll.3-5 (Claim 7).
23
     Philips, 415 F.3d at 1314.
24
     Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002).
25
     Id. (internal quotations omitted).
26
     ‘143 Patent at col.4 ll.55-57 (Claim 1).



                                                                                                       4
indication in the claim body as to what effect the patentee desired. Therefore, it is not clear how

much an effective amount would be. The preamble of that claim states that it is a “method for

cleaning the nasopharynx in a human in need of said method….” 27 The desired effect is cleaning

the nasopharynx. Understanding this effect gives meaning to the claim. Without it, an effective

amount would be ambiguous.

            The body of the specification can also be useful in determining the meaning of a term.

Typically, claim terms are “given their ordinary and customary meaning.” 28 However, the

“specification may reveal a special definition given to a claim term by the patentee that differs

from the meaning it would otherwise possess.” 29 If that is the case, “the inventor’s lexicography

governs.” STS argues that the patentee defined “an effective amount” in the body of the

specification. 30 STS points to the following language: “As little as 1% xylitol/xylose in solution

appears to be the effective minimum strength….” 31 This argument is not persuasive.

            It is a well established that a patentee can act as its own lexicographer when defining

terms in its claims. However, the specification must “clearly redefine a claim term so as to put

one reasonably skilled in the art on notice that the patentee intended to so redefine the claim.” 32

In this instance, there is no clear intent to redefine. The patentee uses the language appears, an

imprecise term. An imprecise term, by definition, is not clear. Also, there is relevant language at

the end of that same section in the patent that implies lack of intent to redefine. It states:

            The restrictive description of the specific examples above do not point out what
            an infringement of this patent would be, but are to point out advantages and the

27
     Id. (emphasis added).
28
     Phillips, 415 F.3d at 1312 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996)).
29
     Id. at 1316.
30
     Joint Status Report at 5-6.
31
     Id at 5 (quoting the ‘143 patent specification at column 3, lines 5-14).
32
     Elekta Instrument S.A. v. O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).



                                                                                                                        5
            progressive contribution to the healing arts and to enable one skilled in the art to
            make and use the invention. The limits of the invention and the bounds of the
            patent protection are measured by and defined in the following claims. 33

The imprecise nature of the word appears and the language from the specification cited above

together raise doubt that the patentee intended to use a meaning other than the ordinary meaning

of the term an effective amount. “Absent an express intent to impart a novel meaning, claim

terms take on their ordinary meaning.” 34

            Further, an invention should not be limited to the specific examples or preferred

embodiment found in the specification. 35 One of the main purposes of the specification is to

“teach and enable those of skill in the art to make and use the invention.” 36 An effective way to

do this is to “provide an example of how to practice the invention in a particular case.” 37 The

language that STS cites is in a section titled “Description of the Preferred Embodiments.” 38 This

title implies that the section does not lay out the limitations of the invention, but only describes

some embodiments of the invention. To avoid “importing limitations into the claims” from the

specification, 39 the language that STS cites from the body of the specification cannot be used to

change the clear and ordinary definition of an effective amount.




33
     ‘143 Patent at col.4 ll.4-9 (emphasis added).
34
     Elekta, 214 F.3d at 1307.
35
     See Phillips, 415 F.3d at 1323.
36
     Id.
37
     Id.
38
     ‘143 Patent at col.3 ll.5-6.
39
     Phillips, 415 F.3d at 1323.



                                                                                                       6
                                         ORDER

       IT IS HEREBY ORDERED that the claims term an effective amount be construed as

follows:

       An Effective Amount: An amount effective to clean the nasopharynx in a human.

       Signed April 4, 2019.

                                          BY THE COURT


                                          ________________________________________
                                          David Nuffer
                                          United States District Judge




                                                                                       7
